       Case 1:20-cv-01379-NONE-JLT Document 13 Filed 12/11/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   CATHERINE L. COONTZ.,              )             Case No.: 1:20-cv-01379 NONE JLT
                                        )
12            Plaintiff,                )             ORDER GRANTING THE APPLICATION OF
                                        )             RACHEL L. WRIGHT TO APPEAR PRO HAC
13        v.                                          VICE FOR PLAINTIFF
                                        )
14   ASTORA WOMEN’S HEALTH LLC, et al., )             (Doc. 11)
                                        )
15            Defendants.               )
                                        )
16                                      )

17          Rachel L. Wright has applied to appear pro hac vice for the plaintiff. (Doc. 11) She has

18   demonstrated good standing in the courts in Texas (Doc. 11 at 5) and has paid the fee for admission.

19   Id. She has not been admitted pro hac vice in this Court over the last year. Therefore, the application

20   is GRANTED.

21
22   IT IS SO ORDERED.

23      Dated:     December 10, 2020                           /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28
